       Case 1:19-cv-00073-DLH-CRH Document 1 Filed 04/25/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NORTH DAKOTA


 Tucker White                                 Civ. No.

                Plaintiff,
 v.
                                                         NOTICE OF REMOVAL
 Petro-Hunt Dakota, LLC,
 Petro-Hunt, LLC, and Halliburton Energy
 Services, Inc.,

                Defendants.



       NOTICE IS HEREBY GIVEN that the above-entitled action is removed from the

District Court of McKenzie County in the Northwest Judicial District, State of North

Dakota, to the United States District Court for the District of North Dakota, Western

Division, pursuant to 28 U.S.C. § 1446(a) and 28 U.S.C. § 1441(a), on the following

grounds:

       1.     Plaintiff Tucker White commenced an action in the McKenzie County

District Court, Northwest Judicial District, State of North Dakota, by service of a

Summons and Complaint on Defendants Petro-Hunt Dakota, LLC, and Petro-Hunt, LLC

(referred to collectively herein as “Petro-Hunt”), on April 10, 2019, a copy of which is

attached as Exhibit 1 and incorporated by reference herein.    To the best knowledge,

information and belief of Petro-Hunt, no further process, pleadings, or orders have been

filed or served in this action.

       2.     The above-captioned matter is a civil action in which Plaintiff seeks

monetary damages for personal injuries allegedly sustained during an accident that
      Case 1:19-cv-00073-DLH-CRH Document 1 Filed 04/25/19 Page 2 of 4



occurred during his work at a well site allegedly owned or operated by Defendants.

(See Ex. 1, Complaint).

      3.     Upon information and belief, Plaintiff is a natural person and a citizen of

the State of Louisiana. (See Ex. 1, Complaint, ¶ 2).

      4.     Defendant Petro-Hunt Dakota, LLC, is a Texas limited liability company

and its sole member is Petro-Hunt Holdings LLC. Petro-Hunt Holdings LLC is a Texas

limited liability company and its sole member is the William Herbert Hunt Trust Estate.

Defendant Petro-Hunt, LLC, is a Texas limited liability company and its sole member is

Petro-Hunt Holdings LLC. Petro-Hunt Holdings LLC is a Texas limited liability company

and its sole member is the William Herbert Hunt Trust Estate. The William Herbert Hunt

Trust Estate is a citizen of Texas. The William Herbert Hunt Trust Estate is not a citizen

of the state of North Dakota and it is not a citizen of the state of Louisiana.

Accordingly, Petro-Hunt Dakota LLC, and Petro-Hunt LLC are citizens of the state of

Texas, and Petro-Hunt Dakota LLC, and Petro-Hunt LLC are not citizens of the state of

North Dakota, and they are not citizens of the state of Louisiana.         See Onepoint

Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007) (a limited liability

company’s citizenship is the citizenship of each of its members).

      5.     Defendant Halliburton Energy Services, Inc., is a corporation organized

under the laws of Delaware, with its principal place of business in the State of Texas.

Therefore, Halliburton is a citizen of the State of Texas and the State of Delaware.

      6.     None of the Defendants are a citizen of the State of Louisiana, so diversity

of citizenship exists. 28 U.S.C. § 1332(a).




                                              2
         Case 1:19-cv-00073-DLH-CRH Document 1 Filed 04/25/19 Page 3 of 4



         7.    Plaintiff alleges that he has suffered permanent physical and emotional

damages and seeks to recover damages for past physical pain, past and future mental

anguish, past and future loss of earning capacity, past and future physical impairment,

and past and future disfigurement. Plaintiff does not itemize his alleged damages, but

seeks damages in excess of seventy-five thousand dollars ($75,000.00). (Complaint,

¶ 25).

         8.    Therefore, the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs. 28 U.S.C. § 1446(c)(2).

         9.    Pursuant to 28 U.S.C. § 1332(a), this Court has original jurisdiction over

this action because there is complete diversity of citizenship and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

         10.   Petro-Hunt was served on April 10, 2019.        Removal of this action is

therefore timely, because this notice is being filed within thirty days of the date

Defendants received a copy of the initial pleadings in this case by service or otherwise,

pursuant to 28 U.S.C. § 1446(b)(1).

         11.   Halliburton Energy Services, Inc. has consented to the removal of this

action, so the requirement that all defendants consent to the removal of this action has

been satisfied, pursuant to 28 U.S.C. § 1446(b)(2)(A).

         12.   Removal of this case to the United States District Court for the District of

North Dakota is proper, because the District of North Dakota is the district embracing

the place where the action is pending, pursuant to 28 U.S.C. § 1441(a).

         13.   Removal of this case is proper pursuant to 28 U.S.C. § 1441(b)(2),

because no Defendant is a citizen of the state of North Dakota.




                                             3
       Case 1:19-cv-00073-DLH-CRH Document 1 Filed 04/25/19 Page 4 of 4



       14.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal has been promptly served on the Clerk of the McKenzie County District Court,

Northwest Judicial District, State of North Dakota, and on plaintiff’s attorneys.

       15.    By filing this Notice of Removal, Defendant does not waive any of its

affirmative defenses, including but not limited to its right to move to dismiss for lack of

personal jurisdiction, improper process, improper service of process, improper venue,

failure to state a claim upon which relief can be granted, or failure to join all necessary

parties.

       16.    Defendant reserves the right to amend or supplement this Notice of

Removal.

       WHEREFORE, Defendants remove this action from the District Court for

McKenzie County, State of North Dakota, to the United States District Court for the

District of North Dakota, and that all further proceedings in this action be held before

this Court.



                                          MEAGHER & GEER, P.L.L.P
                                          Attorneys for Defendant
                                          1900 Burnt Boat Drive, Suite 101
                                          Bismarck, ND 58503
                                          Ph: 701.222.1315


                                          BY: /s/ John C. Hughes
                                          John C. Hughes, ND ID# 06001
                                          Direct Ph: 612.347.9110
                                          jhughes@meagher.com




12765085.1



                                             4
